DETAILED ACTION
This action is in response to the amendment 06/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/08/2021, with respect to previous claims 2 and 13, now corresponding to limitations in independent claims 1, 12 and 20 have been fully considered and are persuasive. The rejection of claims 1, has been withdrawn. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1 – 30 is/are allowed.
The following is an examiner's statement of reasons for allowance:
	The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “via an over-voltage protection circuit, in response to sensing that the input voltage at the primary winding is above a threshold value, conveying the energy received by the auxiliary winding through a discharge circuit path to a reference voltage”. 
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “sensing that the input voltage at the primary winding is above a threshold value, convey the energy received by the auxiliary winding through a discharge circuit path to a reference voltage.”
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “via an over-voltage protection circuit, in response to sensing that the input voltage at the primary winding is above a threshold value, convey the energy received by the auxiliary winding through a discharge circuit path to a reference voltage.”
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Patent No. 9,608,527 discloses a “bleed” circuit for discharging an auxiliary winding of a transformer in a flyback converter.
US Pub. No. 2014/0167640 discloses a discharging switch (diode) in series with a auxiliary winding of a transformer in a DC-DC converter.
US Pub. No. 2007/0253228 discloses a discharge circuit acting as an auxiliary winding current variable circuit in a flyback converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838